EXECUTION COPY [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit 10.65 ASSET PURCHASE AGREEMENTby and amongAGENUS WEST, LLC and AGENUS INC. (solely with respect to its obligations under Sections4.4, Section 8.3, and Article7) andXOMA CORPORATIONDated as of November 5, 2015 TABLE OF CONTENTS Page I. DEFINITIONS 1 Section 1.1 Definitions1 Section 1.2 Interpretation8 Section 1.3 Currency8 II. SALE AND PURCHASE OF PURCHASED ASSETS 8 Section 2.1 Purchase and Sale8 Section 2.2 Purchased Assets9 Section 2.3 Assumption of Certain Liabilities and Obligations9 III. PURCHASE PRICE 10 Section 3.1 Purchase Price10 Section 3.2 Allocation of Purchase Price10 Section 3.3 Transfer Taxes11 IV. THE CLOSING 11 Section 4.1 Escrow11 Section 4.2 Closing Date12 Section 4.3 Closing Deliveries12 Section 4.4 Payment of Purchase Price13 Section 4.5 Transfer of Title; Insurance15 V. REPRESENTATIONS AND WARRANTIES OF SELLER 15 Section 5.1 Seller’s Organization; Good Standing15 Section 5.2 Authority; Execution and Delivery15 Section 5.3 Consents; No Violation, Etc.15 Section 5.4 Title to Personal Property16 Section 5.5 Litigation16 Section 5.6 Regulatory Issues16 Section 5.7 Compliance with Laws16 Section 5.8 No Brokers16 Section 5.9 Solvency16 Section 5.10 Accredited Investor; Investment Intent17 Section 5.11 Condemnation17 Section 5.12 Space Leases17 Section 5.13 Licenses and Permits17 Section 5.14 Employees and Employment17 Section 5.15 Physical Assets18 Section 5.16 Taxes18 Section 5.17 Environmental Matters18 Section 5.18 Intellectual Property19 [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Section 5.19 Non-Foreign Person19 Section 5.20 OFAC19 Section 5.21 Transferred Contracts20 Section 5.22 Insurance Policies20 Section 5.23 Sufficiency of the Assets20 Section 5.24 X358 Product20 Section 5.25 Disclosure20 Section 5.26 Exclusive Representations and Warranties20 VI. CERTAIN COVENANTS AND AGREEMENTS OF SELLER 21 Section 6.1 Conduct of Business21 Section 6.2 Access to Information21 Section 6.3 Parking Rights22 Section 6.4 Zoning Information22 VII. REPRESENTATIONS AND WARRANTIES OF BUYER 23 Section 7.1 Buyer’s Organization; Good Standing23 Section 7.2 Authority; Execution and Delivery23 Section 7.3 Consents; No Violations, Etc23 Section 7.4 Litigation23 Section 7.5 No Brokers24 Section 7.6 Availability of Funds24 Section 7.7 Capital Stock24 Section 7.8 As-Is Sale24 Section 7.9 Hazardous Materials.25 Section 7.10 OFAC25 VIII. CERTAIN COVENANTS AND AGREEMENTS OF BUYER 26 Section 8.1 Assumption of Regulatory Commitments26 Section 8.2 Adverse Event Data and Regulatory Compliance26 Section 8.3 Registration of Consideration Shares26 IX. OTHER COVENANTS AND AGREEMENTS 28 Section 9.1 Press Releases28 Section 9.2 Employment Matters28 Section 9.3 Preservation of Business Records30 Section 9.4 Production of X358 Clinical Product30 Section 9.5 Cooperation with Litigation Defense31 Section 9.6 Confidentiality31 X. CONDITIONS PRECEDENT 31 Section 10.1 Conditions of Performance by Seller and Buyer31 Section 10.2 Buyer’s Conditions31 Section 10.3 Seller’s Conditions32 Section 10.4 Casualty33 [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. XI. INDEMNIFICATION 33 Section 11.1 Survival33 Section 11.2 Indemnification by Seller34 Section 11.3 Indemnification by Buyer35 Section 11.4 Reductions35 Section 11.5 Calculation of Losses35 Section 11.6 Procedure35 XII. TERMINATION 36 Section 12.1 Termination36 Section 12.2 Effect of Termination37 XIII. GENERAL PROVISIONS 37 Section 13.1 Expenses37 Section 13.2 Further Assurances and Actions37 Section 13.3 Notices37 Section 13.4 Waiver and Amendments39 Section 13.5 Headings39 Section 13.6 Severability39 Section 13.7 Counterparts39 Section 13.8 Entire Agreement; No Third Party Beneficiaries39 Section 13.9 Relationship of the Parties39 Section 13.10 Governing Law; Jurisdiction40 Section 13.11 No Recording40 Section 13.12 Specific Performance40 Section 13.13 Waiver of Jury Trial40 Section 13.14 Binding Effect; Assignment40 Section 13.15 Energy Use Report41 Section 13.16 Disclosure Schedule41 EXHIBITS Exhibit A Form of Assumption Agreement Exhibit B Form of Bill of Sale Exhibit C Form of Grant Deed Exhibit D Intellectual Property License Agreement Exhibit E Description of the Land Exhibit F Form of Owner’s Policy Exhibit G Transition Services Agreement Exhibit H Form of Owner’s Affidavit Exhibit I Allocation of Purchase Price Exhibit J Licenses and Permits Exhibit K Real Estate Agreements [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. SCHEDULES Schedule 1.1 Physical Assets; Transferred Contracts Schedule 5.3 Consents Schedule 5.4 Encumbrances Schedule 5.5 Litigation Schedule 5.6 Regulatory Issues Schedule 5.7 Compliance with Laws Schedule 5.8 Brokers Schedule 5.14 Employee Benefit Plans Schedule 5.15 Physical Assets Schedule 5.16 Taxes Schedule 5.17(d) Environmental Matters Schedule 5.22 Insurance Policies Schedule 5.23 Sufficiency of the Assets Schedule 9.2 Employee Information Schedule 9.4 Production of X358 Clinical Product [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. ASSET PURCHASE AGREEMENT
